Citation Nr: 1812073	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  08-22 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a heart condition, claimed as flutter of the heart.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for right arm numbness.

5.  Entitlement to service connection for left arm numbness.

6.  Entitlement to service connection for a right foot disability.

7.  Entitlement to service connection for a left foot disability.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983, from February 1991 to March 1991, and from February 2003 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama. 

In June 2012, the Board remanded the case for additional development.  In May 2014, the Board denied service connection for a sleep disorder and remanded the remaining claims for additional development.  In February 2016 and April 2017, the Board remanded the case for additional development again.

As noted in the May 2014 remand, an August 2013 rating decision reflects that service connection was granted for right and left lower extremity radiculopathy associated with a service-connected back disability.  The right and left foot claims remain on appeal, and are considered claims of service connection for disorders of the foot other than radiculopathy.

The issues of entitlement to service connection for right arm numbness, left arm numbness, a right foot disability, and a left foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran's currently diagnosed coronary artery disease (CAD) was not caused by active service.

2.  The probative medical evidence of record is in relative equipoise as to whether the Veteran has hearing loss in his left ear.

3.  Resolving doubt in the Veteran's favor, the Veteran's left ear hearing loss was caused by active service.

4.  The Veteran does not have a current right ear hearing loss as defined by VA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease have not been met. 38 U.S.C. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2017).

2.  The criteria for service connection for left ear hearing loss are met.  38 U.S.C. §§ 1110, 1111, 1154(a) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

3.  The criteria for service connection for right ear hearing loss are not met.  38 U.S.C. §§ 1110, 1111, 1154(a) (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Service treatment records (STRs) from February 1991 to March 1991 and from February 2003 to May 2004 have not been recovered by VA after several attempts to acquire such records.  Given the missing STRs, VA has a heightened duty to assist the Veteran in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In November 2017, the Veteran waived RO readjudication.

II. Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Certain disabilities are presumed to be service-connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309.

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Coronary artery disease and organic diseases of the nervous system, including sensorineural hearing loss, are considered by VA to be chronic diseases.  38 C.F.R. § 3.309(a).

III. Analysis

A. Heart Disorder

In this case, the medical evidence of record shows that the Veteran has a heart condition, diagnosed as CAD.  Specifically, a July 2013 VA report noted the Veteran had a diagnosis of CAD since 2010.  Therefore, the first requirement for service connection is met.

The Veteran contends his CAD is related to his active service.  The Board finds the evidence does not support a positive nexus between the Veteran's CAD disorder and his active service.  In July 2013, the VA examiner provided a negative nexus opinion.  The Veteran was diagnosed with CAD in 2010.  In 2002, the Veteran had one abnormal EKG (January 2002); but a repeat EKG one week later was normal.  The examiner noted the abnormal EKG was unreliable and was most likely the result of switched leads.  The examiner found the normal EKG much more reliable and a better representation of the Veteran's cardiac status.  

While the Board notes the Veteran's STRs are incomplete, there is no additional competent evidence to support finding that the Veteran's CAD was caused by service.  The VA examiner provided a negative opinion and addressed the abnormal EKG in the Veteran's STRs prior to his last period of active duty.  The examiner found his normal EKG results more reliable and therefore found no evidence to support finding that the Veteran's CAD was caused by service, and finding that cardiac status normal throughout his STRs.  

Additionally, the Veteran was diagnosed with CAD in 2010, approximately seven years after separation from service.  The Veteran's record is negative for competent  evidence to support finding the Veteran's CAD was presumptively caused by service under 38 C.F.R. § 3.307(a)(3) by manifesting to a compensable degree within one year of separation from service.  The record does not show continuity of symptomatology to warrant granting service connection on a presumptive basis as a chronic disease.  38 C.F.R. § 3.309(a).  While not dispositive, the passage of so many years between discharge from active service and the objective documented evidence of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The only evidence supporting the Veteran's claim is his own lay opinion, but the Veteran has not been shown to have the training or credentials to competently diagnose a cardiovascular disorder, to link subjective symptoms to such a disorder, or to associate such a disorder with service.  This lay contentions, however credible and sincere, therefore do not constitute competent evidence and are substantially outweighed by the July 2013 opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

According, service connection for a heart condition is not warranted, and the claim must be denied.  38 U.S.C.A. § 5107(b).

B. Hearing Loss

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores utilizing recorded Maryland CNC word lists are less than 94 percent.

In this case, the medical evidence of record shows that the Veteran has left ear hearing loss sufficient to establish impaired hearing for VA purposes, and normal hearing for VA purposes in his right ear.  See 38 C.F.R. § 3.385.  Specifically, an April 2011 VA treatment note provided a diagnosis of sensorial hearing loss in the left ear, with a 45 decibel threshold level at 4000 Hz, and found the Veteran's right ear hearing to be normal.  The Veteran was afforded a VA examination in July 2013.  The examiner found the results of the examination unreliable.  The examiner found the Veteran's hearing loss normal in both the right and left ears.  In the remarks, the examiner noted he could not determine whether the Veteran's hearing was within normal limits or not and documented normal hearing loss because he could only choose between normal and abnormal in the system.  An additional medical opinion was requested in August 2013, which noted the Veteran's tendency to "deliberately obfuscate" during an examination was the cause of the invalid test results, and the examiner could not provide an opinion.  

Resolving doubt in the Veteran's favor, the first requirement of a current disability is met for the left ear.  The Board also finds the evidence of record sufficient to support the second requirement for service connection, an in-service occurrence.  The Board notes that the Veteran's complete STRs are unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the Veteran is competent to provide lay evidence of his in-service noise exposure.  In his April 2011 audiological examination, the Veteran reported significant daily noise exposure due to small arms fire, heavy artillery, mortars, grenades, and helicopters.  He also stated that during this time, he developed ringing in his ears as a result of acoustic trauma.  After applying VA's heightened duty in this case, the Board finds the Veteran's reports of an in-service injury due to noise to be credible and concedes in-service noise exposure.  With regard to the final requirement of a nexus between the Veteran's current hearing loss and his in-service noise exposure, the April 2011 VA treatment note audiologist indicated that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  The examiner acknowledged the Veteran's military noise exposure, and noted the Veteran did not have a history of significant non-military noise exposure, but she could not determine the causation of the hearing loss because the Veteran's audiometric test results during service were unavailable.  Given the credible evidence of significant noise exposure experienced in service, the absence of service treatment records, and the absence of any competent opinion to the contrary, the Board finds that it is at least as likely as not that the Veteran's left ear hearing loss was caused by in-service noise exposure.  See 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

The Board notes, however, that the Veteran does not meet the first requirement of a current disability for right ear hearing loss, as the record is negative for evidence of a right ear hearing disability per 38 C.F.R. § 3.385.  The diagnosis of a hearing loss disability requires specific testing, and the Veteran himself is not competent to render such a diagnosis in the absence of audiological or medical training and credentials.  See Jandreau, supra.

Overall, the evidence supports service connection for left ear hearing loss, but service connection for right ear hearing loss must be denied.


ORDER

Entitlement to service connection for a heart condition, claimed as flutter of the heart, is denied.

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for right ear hearing loss is denied.


REMAND

The Veteran was afforded a VA examination in July 2016, in which the VA examiner provided a negative nexus opinion for the Veteran's bilateral upper extremity numbness and bilateral foot conditions.  The Board finds the examination inadequate due to the examinations lack of a thorough rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner based the rationale upon a lack of medical evidence in the Veteran's service treatment records (STRs), which as previously noted, are incomplete.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, the Board requires a rationale which relies on more than STRs which are negative for foot or upper extremity complaints.  In regards to the Veteran's bilateral foot disabilities claim, the Board also notes the Veteran was never provided imaging studies of the feet as directed by the Board in the February 2016 remand.

Additionally, the examiner provided the negative nexus opinions in part because the Veteran's STRs noted numbness/tingling and foot trouble in January 2003, prior to the Veteran's active duty period which began in February 2003.  For service connection claims involving a preexisting injury or disease, 38 U.S.C. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  A new medical opinion is necessary to determine if the Veteran had foot or upper extremity numbness disabilities prior to his period of active service beginning in February 2003; and if he did have such disabilities, were the disabilities aggravated beyond their natural course of progression by the Veteran's active service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, and afford the Veteran the opportunity to submit or identify any additional relevant treatment records.  Obtain any identified records with the Veteran's authorization as necessary.  If such records are unavailable, the file must be clearly documented to the effect that the Veteran was notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Schedule the Veteran for VA orthopedic examination with a qualified medical professional regarding the nature and etiology of the Veteran's claimed bilateral foot disorder.  Perform imaging studies of the Veteran's feet.  

For any diagnosed orthopedic foot condition, provide an opinion as to whether such disorder clearly and unmistakably pre-existed the Veteran's active service which began in February 2003.  If any diagnosed foot condition clearly and unmistakably pre-existed active service in February 2003, provide an opinion as to whether the diagnosed condition was clearly and unmistakably NOT aggravated beyond its natural progression by the Veteran's active service.  

If any diagnosed foot condition did not pre-exist service in February 2003, provide an opinion as to whether the diagnosed condition is at least as likely as not (a 50 percent or greater probability) etiologically related to service.

The examiner's attention is directed to the Veteran's lay statements in light of missing STRs from the Veteran's record.  All opinions must be based upon the entirety of the claims file, and be supported by thorough rationale.

3.  Schedule the Veteran for a VA peripheral nerve examination with a qualified medical professional regarding the nature and etiology of the Veteran's claimed bilateral upper extremity numbness.  

For any diagnosed upper extremity neurological disorder, provide an opinion as to whether such disorder clearly and unmistakably pre-existed the Veteran's active service which began in February 2003.  If any diagnosed condition clearly and unmistakably pre-existed active service in February 2003, provide an opinion as to whether the diagnosed condition was clearly and unmistakably NOT aggravated beyond its natural progression by the Veteran's active service.  

If any diagnosed upper extremity neurological disorder did not pre-exist service in February 2003, provide an opinion as to whether the diagnosed condition is at least as likely as not (a 50 percent or greater probability) etiologically related to service.

The examiner's attention is directed to the Veteran's lay statements in light of missing STRs from the Veteran's record.  All opinions must be based upon the entirety of the claims file, and be supported by thorough rationale.

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative, and afford him an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


